      Case: 1:20-cv-06242 Document #: 1 Filed: 10/21/20 Page 1 of 8 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 BRENDA SALAZAR,

            Plaintiff,                               CIVIL COMPLAINT

 v.
                                                     CASE NO. 1:20-cv-06242
 CAINE & WEINER COMPANY, L.L.C.,

            Defendant.                               DEMAND FOR JURY TRIAL


                                          COMPLAINT

       NOW comes BRENDA SALAZAR (“Plaintiff”), by and through her attorneys, Consumer

Law Partners, LLC, complaining as to the conduct of CAINE & WEINER COMPANY, L.L.C.

(“Defendant”), as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the

action arises under the laws of the United States.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business within the Northern District of Illinois and the events and/or omissions giving rise to the

claims made in this Complaint occurred within the Northern District of Illinois.




                                                 1
Case: 1:20-cv-06242 Document #: 1 Filed: 10/21/20 Page 2 of 8 PageID #:2
        Case: 1:20-cv-06242 Document #: 1 Filed: 10/21/20 Page 3 of 8 PageID #:3




        8.     Plaintiff also discovered that Defendant had updated its furnishing of the subject

debt to Experian as recently as August 2020.

        9.     Plaintiff’s Experian credit report further reflected that the subject debt would

remain on Plaintiff’s credit record through November 2020.

        10.    Upon information, as a collection account remains on a consumer report for seven

(7) years beginning from the date of first delinquency of the underlying debt, the subject debt fell

into delinquency beginning in or around November 2013. See 15 U.S.C. § 1681c.

        11.    Plaintiff was confused by Defendant’s reporting of the subject debt, so in October

2020, Plaintiff accessed Defendant’s website to ascertain additional information.

        12.    Upon inputting her personal information on Defendant’s website, Plaintiff was

directed to her account information, which listed the subject debt, in the amount of $405.48

(“subject debt”).

        13.    Defendant attempted to collect the subject debt from Plaintiff during her accessing

of Defendant’s website by, inter alia: (i) stating “Caine & Weiner is a debt collector. This is an

attempt to collect a debt and any information obtained will be used for that purpose;” and (ii)

providing a platform for Plaintiff to make an online payment towards the balance of the subject

debt.

        14.    The applicable Illinois statute of limitations for the subject debt states, in relevant

part:

               Except as provided in Section 2-725 of the ‘Uniform Commercial Code’,
               approved July 31, 1961, as amended, and Section 11-13 of ‘The Illinois
               Public Aid Code’, approved April 11, 1967, as amended, actions on
               unwritten contracts, expressly or implied…shall be commenced within 5
               years next after the cause of action accrued. See 735 ILCS § 5/13-205.




                                                 3
       Case: 1:20-cv-06242 Document #: 1 Filed: 10/21/20 Page 4 of 8 PageID #:4




        15.     Accordingly, given the applicable five (5) year Illinois statute of limitations and the

fact that the subject debt fell into delinquency beginning in or around November 2013, as of

October 2020, the date in which Plaintiff accessed her credit report and Defendant’s website, the

subject debt was a time-barred debt, i.e., it fell outside the applicable statute of limitations.

        16.     Despite the time-barred status of the subject debt, at no point during Plaintiff’s

accessing of Defendant’s website did Defendant disclose or explain to Plaintiff that the subject

debt was time-barred and/or that Defendant could not sue her to collect it.

        17.     Despite the time-barred status of the subject debt, at no point during Plaintiff’s

accessing of Defendant’s website did Defendant disclose or explain to Plaintiff that by paying, or

even just agreeing to pay, any portion of the subject debt, or merely acknowledging the subject

debt as valid, it could have the effect of resetting the applicable statute of limitations as to the

entire balance of the subject debt, potentially subjecting Plaintiff to further legal liability.

        18.     After a reasonable time to conduct discovery, Plaintiff believes she can prove that

all actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or

with knowledge that its actions were taken in violation of the law.

        19.     Plaintiff was misled by Defendant’s statements, representations and/or omissions

directed to her on Defendant’s website.

        20.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect the subject debt from her using abusive, deceptive and unlawful

means, and ultimately cause her unwarranted financial harm.

        21.     Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.




                                                   4
          Case: 1:20-cv-06242 Document #: 1 Filed: 10/21/20 Page 5 of 8 PageID #:5




           22.      Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collectors from engaging in the unlawful collection practices described in this Complaint, supra.

                 COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

           23.      Plaintiff repeats and realleges paragraphs 1 through 22 as though full set forth

herein.

           24.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

           25.      Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

           26.      Defendant is engaged in the business of collecting or attempting to collect, directly

or indirectly, defaulted debt owed or due or asserted to be owed or due to others. On its website

and within its communications to consumers, Defendant identifies itself as a “debt collector”

attempting to collect a “debt.” Defendant has also been a member of the Association of Credit and

Collection Professionals (“ACA”) since 1951. 2

           27.      The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

                    a.      Violations of the FDCPA § 1692e

           28.      The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using

“any false, deceptive, or misleading representation or means in connection with the collection of

any debt.”



2
    http://www.acainternational.org/search#memberdirectory


                                                        5
       Case: 1:20-cv-06242 Document #: 1 Filed: 10/21/20 Page 6 of 8 PageID #:6




       29.     In addition, this section enumerates specific violations, such as:

               (2) The false representation of -- (A) the character, amount, or legal
               status of any debt;

               (10) The use of any false representation or deceptive means to collect
               or attempt to collect any debt or to obtain information concerning a
               consumer. 15 U.S.C. §§ 1692e, e(2)(A) and e(10).


       30.     Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10) through the

representations and statements directed to Plaintiff via its website by attempting to collect the

subject debt despite omitting the disclosure of material information to Plaintiff regarding the

subject debt’s time-barred status and/or the potential legal consequences of Plaintiff paying, or

agreeing to pay, upon the subject time-barred debt.

       31.     Defendant knew, or should have known, that the subject debt was time-barred, but

yet, Defendant failed to provide any disclosure of the same – and/or the legal implications of the

same – to Plaintiff.

       32.     Such representations and/or omissions served only to confuse and intimidate

Plaintiff in the hopes that she would waive her rights and affirmative defenses under the law by

making a payment.

       33.     Plaintiff was unable to adequately determine the character and legal status of the

subject debt based upon Defendant’s representations and/or omissions directed to her via its

website, and was likewise unable to adequately determine the potential legal consequences of

making, or arranging to make, a payment on the subject debt.

       34.     As an experienced debt collection agency, Defendant knows that the statements it

makes to consumers during its debt collection communications have to be true, complete and

accurate, especially when Defendant is attempting to collect upon a time-barred debt. Defendant




                                                 6
       Case: 1:20-cv-06242 Document #: 1 Filed: 10/21/20 Page 7 of 8 PageID #:7




had an obligation to accurately alert Plaintiff as to her rights with respect to the subject time-barred

debt, but skirted this obligation with deceptive and misleading representations and/or omissions.

                b.      Violations of FDCPA § 1692f

        35.     The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

        36.     Defendant violated § 1692f through its unfair efforts to collect upon the subject

debt. Despite the time-barred status of the subject debt, Defendant unconscionably failed to

apprise Plaintiff of this federally-mandated disclosure, as well as of the fact that it could not sue

her to collect. Defendant also failed to notify Plaintiff that by paying, or even just agreeing to pay,

any portion of the subject debt, or merely acknowledging the subject debt as valid, it could have

the effect of resetting the applicable statute of limitations as to the entire balance of the subject

debt, potentially subjecting Plaintiff to further legal liability. Defendant engaged in this conduct

in an effort to mislead Plaintiff into making a payment and to ultimately cause her unwarranted

financial harm by restarting the applicable statute of limitations.

        37.     As set forth in paragraphs 19 through 22, supra, Plaintiff has been harmed as a

result of Defendant’s unlawful collection practices as described in this Complaint.

    WHEREFORE, Plaintiff, BRENDA SALAZAR, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);




                                                   7
      Case: 1:20-cv-06242 Document #: 1 Filed: 10/21/20 Page 8 of 8 PageID #:8




   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Awarding any other relief as this Honorable Court deems just and appropriate

DATED this 21st day of October, 2020.             Respectfully Submitted,

                                                   /s/ Taxiarchis Hatzidimitriadis
                                                  Taxiarchis Hatzidimitriadis #6319225
                                                  David S. Klain #0066305
                                                  CONSUMER LAW PARTNERS, LLC
                                                  333 N. Michigan Ave., Suite 1300
                                                  Chicago, Illinois 60601
                                                  (267) 422-1000 (phone)
                                                  (267) 422-2000 (fax)
                                                  teddy@consumerlawpartners.com

                                                  Attorneys for Plaintiff, Brenda Salazar




                                             8
